Name: 77/507/EEC: Commission Decision of 20 July 1977 excluding from admission free of Common Customs Tariff duties the group of scientific apparatus described as 'VHRR/VTPR System'
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1977-08-13

 Avis juridique important|31977D050777/507/EEC: Commission Decision of 20 July 1977 excluding from admission free of Common Customs Tariff duties the group of scientific apparatus described as 'VHRR/VTPR System' Official Journal L 207 , 13/08/1977 P. 0048 - 0048 Greek special edition: Chapter 02 Volume 4 P. 0167 ****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 316 , 6 . 12 . 1975 , P . 17 . COMMISSION DECISION OF 20 JULY 1977 EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE GROUP OF SCIENTIFIC APPARATUS DESCRIBED AS ' VHRR/VTPR SYSTEM ' ( 77/507/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 3195/75 OF 2 DECEMBER 1975 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 2 ), AND IN PARTICULAR ARTICLES 4 AND 5 THEREOF , WHEREAS , BY LETTER DATED 7 APRIL 1977 , THE BELGIAN GOVERNMENT REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE LAID DOWN IN ARTICLES 4 AND 5 OF REGULATION ( EEC ) NO 3195/75 IN ORDER TO DETERMINE WHETHER OR NOT THE GROUP OF APPARATUS DESCRIBED AS ' VHRR/VTPR SYSTEM ' SHOULD BE CONSIDERED AS SCIENTIFIC APPARATUS OR NOT AND , WHERE THE REPLY IS IN THE AFFIRMATIVE , WHETHER APPARATUS OF EQUIVALENT SCIENTIFIC VALUE ARE CURRENTLY MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 4 ( 5 ) OF REGULATION ( EEC ) NO 3195/75 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL THE MEMBER STATES MET ON 29 JUNE 1977 WITHIN THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO EXAMINE THIS PARTICULAR CASE ; WHEREAS THIS EXAMINATION SHOWS THAT THE GROUP OF APPARATUS IN QUESTION IS A RECEPTION STATION FOR SIGNALS FROM METEORLOGICAL SATELLITES OF THE NEW HIGH RESOLUTION GENERATION ( VHRR ); WHEREAS IT IS USED FOR THE INTERPRETATION OF INFORMATION RECEIVED FROM SATELLITES ; WHEREAS ITS TECHNICAL CHARACTERISTICS AND THE USE TO WHICH IT IS PUT RENDER IT MATERIAL SPECIALLY ADAPTED TO SCIENTIFIC RESEARCH IN THE METEORLOGICAL FIELD ; WHEREAS , THEREFORE , IT IS CONSIDERED TO BE SCIENTIFIC APPARATUS ; WHEREAS , ON THE BASIS OF INFORMATION RECEIVED FROM MEMBER STATES , APPARATUS OF EQUIVALENT SCIENTIFIC VALUE CAPABLE OF USE FOR THE SAME PURPOSE IS CURRENTLY MANUFACTURED IN THE COMMUNITY , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE GROUP OF APPARATUS DESCRIBED AS ' VHRR/VTPR SYSTEM ' MUST BE CONSIDERED TO BE SCIENTIFIC APPARATUS . 2 . THE CONDITIONS REFERRED TO IN ARTICLE 3 ( 1 ) ( B ) OF COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 FOR ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE GROUP OF APPARATUS DESCRIBED AS ' VHRR/VTPR SYSTEM ' ARE NOT FULFILLED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 20 JULY 1977 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION